                                        Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   AMERICAN RIVERS, et al.,
                                  11                  Plaintiffs,                           No. C 20-04636 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ANDREW R. WHEELER, Administrator of                  ORDER GRANTING MOTION TO
                                       the United States Environmental Protection           INTERVENE
                                  14   Agency, et al.,
                                  15                  Defendants,

                                  16           and

                                  17   STATE OF LOUISIANA, et al.,
                                  18                  Defendant-Intervenors.

                                  19

                                  20                                         INTRODUCTION

                                  21        In this Administrative Procedure Act suit against the Environmental Protection Agency,

                                  22   representatives of the oil, gas, and pipeline industries move to intervene in defense of the

                                  23   Administrator’s final rule. Because the intervenors hold substantially different interests than the

                                  24   current government defendants, the motion is GRANTED.

                                  25                                            STATEMENT

                                  26        In 1972, Congress passed the Clean Water Act “to restore and maintain the chemical,

                                  27   physical, and biological integrity of the Nation’s waters.” The Environmental Protection Agency

                                  28   leads federal administration of the Clean Water Act, but Congress has maintained states and
                                        Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 2 of 6




                                   1   authorized Indian tribes as primary players in the national goal to prevent, reduce, and eliminate

                                   2   pollution. Relevant here, Section 401 of the act requires applicants for federal permits for “any

                                   3   activity” that “may result in any discharge into the navigable waters” to obtain relevant state or

                                   4   tribal certification that the discharge comports with applicable federal and state water quality

                                   5   requirements. 33 U.S.C. §§ 1251, 1341.

                                   6        Here, as it happens in the course of human events, the powers involved dispute the

                                   7   distribution of authority between them under Section 401. In February 2019, several states, led

                                   8   by Louisiana, expressed their concern to the Administrator that other states had been using their

                                   9   certification authority to implement policy goals outside the bounds of Section 401 and the Clean

                                  10   Water Act (Dkt. No. 27 at 3). In April, the President directed the Administrator to update the

                                  11   EPA’s regulations and clarify the use of Section 401, the scope of state and tribal review, and

                                  12   appropriate timelines. The Administrator issued a proposed rule in August and, following public
Northern District of California
 United States District Court




                                  13   comment, issued the final rule in July 2020, “to increase the predictability and timeliness of

                                  14   CWA section 401 certification actions by clarifying timeframes for certification, the scope of

                                  15   certification review and conditions, and related certification requirements and procedures.” 85

                                  16   Fed. Reg. 42210 (July 13, 2020).

                                  17        Plaintiffs, several environmental advocacy organizations (along with several states, tribes,

                                  18   and other environmental groups in the two related cases), promptly sued, alleging the final rule

                                  19   to be a power grab by the Administrator which unlawfully narrows the applicability of Section

                                  20   401, undercuts state and tribe authority, limits the information to review, restricts the conditions

                                  21   states or tribes may impose on certification, and empowers the federal permitting agency to

                                  22   effectively overrule state or tribe determinations (Dkt. No. 75 at ¶ 6). Louisiana and company

                                  23   timely moved, without opposition, and have intervened in defense of the final rule (Dkt. No. 62).

                                  24        The American Petroleum Institute and the Interstate Natural Gas Association of America,

                                  25   trade association representing the oil, gas, and pipeline industries (collectively “API”), have also

                                  26   moved to intervene in defense of the final rule (Dkt. No. 56). Plaintiffs oppose. Following full

                                  27   briefing, this matter is appropriate for disposition on the papers.

                                  28
                                                                                        2
                                        Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 3 of 6




                                   1                                               ANALYSIS

                                   2        Federal Rule of Civil Procedure 24 states that:

                                   3                [A] court must permit anyone to intervene who . . . claims an
                                                    interest relating to the property or transaction that is the subject of
                                   4                the action, and is so situated that disposing of the action may as a
                                                    practical matter impair or impede the movant’s ability to protect its
                                   5                interest, unless existing parties adequately represent that interest.
                                   6   A party seeking to intervene by right must show by timely motion that it holds “a significant

                                   7   protectable interest relating to the property or transaction” at issue which may, practically, be

                                   8   impacted by the disposition of the action, and which may not be adequately represented by the

                                   9   present parties. The party seeking intervention bears the burden, but we broadly construe the

                                  10   requirements in favor of intervention. This analysis turns on “practical considerations, not

                                  11   technical distinctions.” Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893,

                                  12   897 (9th Cir. 2011).
Northern District of California
 United States District Court




                                  13        Plaintiffs do not contest API’s satisfaction of the first three requirements. API moved

                                  14   before either the Administrator or the state-intervenors responded to plaintiffs’ complaint and its

                                  15   member entities in the oil, gas, and pipeline industries regularly require Section 401 certification

                                  16   for their exploration, production, and construction projects. New agency rulemaking will impact

                                  17   the procedure, timing, and ultimate certification (or not) of these projects. The only dispute here

                                  18   is whether the present defendants, the Administrator and the intervenor-states, will adequately

                                  19   represent API’s interests. They will not.

                                  20        A putative intervenor bears a “minimal” burden to show the inadequacy of representation

                                  21   and need only show the representation of its interests “may be” inadequate. We consider: (1)

                                  22   whether a present party will undoubtedly make all of the intervenor’s arguments; (2) whether a

                                  23   present party is capable and willing to make such arguments; and (3) whether the intervenor will

                                  24   bring a necessary element the proceeding will otherwise lack. Id. at 898.

                                  25        The “most important factor,” however, is whether (and the extent to which) the

                                  26   intervenor’s and the parties’ interests align. “If an applicant for intervention and an existing

                                  27   party share the same ultimate objective, a presumption of adequacy of representation arises.”

                                  28   And where an intervenor seeks to join the government acting on its constituents’ behalf, we
                                                                                       3
                                            Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 4 of 6




                                   1       presume the government’s adequate representation. An intervenor must make a compelling

                                   2       showing of inadequacy to overcome either presumption. Ibid.*

                                   3            Yet our court of appeals has long recognized that “[t]he interests of government and the

                                   4       private sector may diverge” as the “range of considerations in [governance are] broader than the

                                   5       profit-motives animating [private entities.]” Southwest Center for Biological Diversity v. Berg,

                                   6       268 F.3d 810, 823 (9th Cir. 2001). So too here. Though API seeks to defend EPA’s new rule,

                                   7       just as the Administrator and the intervenor-states do in this action, markedly different interests

                                   8       animate its advocacy here.

                                   9            President Nixon created the Environmental Protection Agency as a single, integrated

                                  10       agency to protect the environment by setting and enforcing pollution abatement standards.

                                  11       Reorganization Plans Nos. 3 and 4 of 1970, H.R. Doc. No. 91-366 (July 9, 1970). More specific

                                  12       to this case, recall, Congress has directed the Administrator “to restore and maintain the
Northern District of California
 United States District Court




                                  13       chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251. The

                                  14       intervenor-states represent their constituents, legislators, and their own regional environmental

                                  15       and governance interests. API, by contrast, represents players in the oil, gas, and pipeline

                                  16       industries, business entities beholden to boards, shareholders, and profit — not constituents or

                                  17       legislators (Dkt. No. 68 at 6, 10). Indeed, were the Administrator to share these goals, plaintiffs

                                  18       would add that to their grounds for setting aside his rulemaking as unlawful. API and the present

                                  19       defendants may pursue the same short term goal in this suit, but they do so for very different

                                  20       reasons. This gulf “represents more than a mere difference in litigation strategy, which might

                                  21       not normally justify intervention, but rather demonstrates the fundamentally differing points of

                                  22       view between [API and the Administrator and the intervenor-states] on the litigation as a whole.”

                                  23       See Citizens, 647 F.3d at 899.

                                  24

                                  25

                                  26
                                       *
                                         In Arakaki v. Cayetano, our court of appeals indicated a “very compelling” showing would be
                                       required to rebut the presumption of the government’s adequate representation. The panel did not,
                                  27   however, expand on what it meant by “very.” See 324 F.3d 1078, 1087–88. More recent
                                       decisions by our court of appeals appear to have discarded the term. See Citizens, 647 F.3d at 898;
                                  28   Freedom from Religion Foundation, Inc. v. Geithner, 644 F.3d 836, 842 (9th Cir. 2011).

                                                                                           4
                                        Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 5 of 6




                                   1         At bottom plaintiffs focus too narrowly on API’s and defendants short-term overlap in

                                   2   interest and ignore the bigger picture. The present defendants always play a government role in

                                   3   the Section 401 process. The Administrator writes the regulatory framework for Section 401,

                                   4   and sometimes the Administrator and intervenor-states act as the certifying authority (Dkt No. 68

                                   5   at 7). API offers the perspective, unique among defendants, of the applicant for Section 401

                                   6   certification. Plaintiffs try to downplay this distinction, arguing that this case will turn on the

                                   7   administrative record, that both the Administrator and intervenor-states are well versed in the

                                   8   entirety of the Section 401 process, and that API has not identified any arguments that will be

                                   9   neglected in its absence. To start, “it is not [API]’s burden at this stage in the litigation to

                                  10   anticipate specific differences in trial strategy.” Southwest, 268 F.3d at 824. Yet more

                                  11   importantly, these technical quibbles miss the practical point that API and the Administrator and

                                  12   intervenor-states, if victorious here, may well turn around and dispute the scope and meaning of
Northern District of California
 United States District Court




                                  13   the win. See, e.g., Citizens, 647 F.3d at 899. As the only applicant for Section 401 certification

                                  14   among defendants, API offers the unique industry interest in redistributing more discretion to the

                                  15   Administrator here, but — given API’s interest in future project certification when the

                                  16   Administrator (or an intervenor-state) sits across the table — not too much discretion.

                                  17         Our court of appeals “stress[es] that intervention of right does not require an absolute

                                  18   certainty that a party’s interests will be impaired or that existing parties will not adequately

                                  19   represent its interests.” Far from it. “Rule 24(a) is invoked when the disposition of the action

                                  20   ‘may’ practically impair a party’s ability to protect their interest in the subject matter of the

                                  21   litigation, ‘unless existing parties adequately represent that interest.’” Citizens, 647 F.3d at 900.

                                  22   Here, because API offers a different and necessary viewpoint, we cannot conclude that the

                                  23   Administrator and the intervenor-states will undoubtedly make, or are at least willing and

                                  24   capable to make, all of API’s potential arguments.

                                  25

                                  26
                                  27

                                  28
                                                                                         5
                                        Case 3:20-cv-04636-WHA Document 78 Filed 10/09/20 Page 6 of 6




                                   1                                          CONCLUSION

                                   2        The American Petroleum Institute and the Interstate Natural Gas Association of America

                                   3   have demonstrated their right to intervene in this action under Rule 24(a). Their motion is

                                   4   GRANTED.

                                   5        IT IS SO ORDERED.

                                   6   Dated: October 9, 2020.

                                   7

                                   8
                                                                                             WILLIAM ALSUP
                                   9                                                         UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
